Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Netherlands on 05/01/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020, 08/07/2020, 08/07/2020 is being considered by the examiner.
Election/Restrictions
Applicant’s election of claims 1-13 on the reply filed on 06/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to because °is present in Fig. 3 and should be removed since it is not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:”52” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is too short and does not adequately disclose the claimed invention.  Correction is required such as making the abstract similar in content as Claim 1 or Claim 14.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “EV CHARGING CABLE SYSTEM WITH COOLING”.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
“A charging system” in Claims 2-13 should be “the charging system.”
“each power conductor comprises” in Claim 1 should be “the each power conductor comprises”
“said tube” or “the tubes” in Claim 1 should be “said at least one tube” or “the at least one tubes”
“separate power conductors” in Claim 2 should be “the separate power conductors”
“tubes …” in Claim 2 is confusing since examiner believes that those limitations was disclosed in Claim 1.
“ a cooling unit” at the end of Claim 2 should be  “the cooling unit.”
“plug transition comprises auxiliary tubes” in Claim 3 is confusing since examiner believes that the limitations was disclosed in Claim 1.
“each power conductor” in Claim 7 should be “the each power conductor.”
“an earth conductor” in Claim 7 should be “another earth conductor”
“said least two separate power conductor” in claim 8 should be “at least two separate power conductor”
“an earth conductor” in Claim 8 should be “another earth conductor”
“the cross sectional area of each power conductor … the cross sectional area of each earth conductor” in Claim 9 should be “cross sectional area of the each power conductor … cross sectional area of each earth conductor”
“said tube …said power conductor” in Claim 10 should be “said at least one tube … said each power conductor.”
“said one or more auxiliary tubes for conveying of a cooling fluid” in Claim 12 should be “said auxiliary tubes for conveying of the cooling fluid.
“the diameter” in claim 13 should be “diameter”
Appropriate correction is required.
 Withdrawn/Non-Elected Claim 14 has some issues: “the base station through the auxiliary tubes for cooling the plug transitions” should be “the base station through the at least two auxiliary tubes for cooling the plug transition”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “said tubes are surrounded by said power conductors” and “each power conductor surrounds at least one tube”.
Examiner is confused about the scope and extent of the claim. Claim 2 seems to repeat many elements and limitations from Claim 1.  Claim 1 suggest that there are at least one tube per one power conductor whereas, in examiner understanding, claim 2 suggests multiple tubes per multiple power conductors. Both limitations, as written, are not exactly limiting to the same structure, but potentially different structures which is confusing and incorrect given the dependency. 
Please correct the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO in view of SATO (WO2018139335).
Regarding Claim 1. SATO teaches, in Fig. 1-2, a charging system for an electric energy storage comprising a cable charging assembly (Fig. 1), a plug transition (40) between said charging cable assembly and said 5electric energy storage, said cable charging assembly comprising a cable provided with at least two separate power conductors (10) and at least one earth conductor (Fig. 1, 10 – two of the power conductors can be used as earth conductors), wherein the at least two separate power conductors are spaced a distance apart from each other within said cable (Fig. 1), each power conductor surrounds at least one tube (11), and each power conductor comprises a plurality of intertwisted wires (12a, 12b) stranded around said tube (Fig. 1), 10wherein said cable charging assembly comprises at least two separate cooling circuits ([0031-0032])  ([0039-0041]) (return and forward) within said cable, namely a first cooling circuit comprising a cooling fluid in the tubes (11) surrounded by the at least two power conductors and a second cooling circuit comprising a cooling fluid in auxiliary tubes (11) to cool the plug transition ([0054]).  
Regarding Claim 2. SATO teaches a charging system according to claim 1, wherein said first cooling 15circuit comprises a cooling unit (implicit, circulation device should also have a cooling unit) ([0041]), wherein especially said first cooling circuit for cooling separate power conductors (10) comprises tubes (11), a tube connector, a cooling unit and a pump, wherein said tubes are surrounded by said power conductors (Fig. 1) ([0031-0032])([0039-0041]).  
Regarding Claim 3. SATO teaches a charging system according to claim 1, wherein said second cooling circuit comprises a cooling unit (implicit, circulation device should also have a cooling unit) ([0041]), wherein especially said second cooling circuit for 20cooling said plug transition comprises auxiliary tubes (11), cooling blocks (connecting pipe), a cooling unit and a pump (circulation device).  
Regarding Claim 4. SATO teaches a charging system according to claim 1, wherein said first cooling circuit (11-forward) and said second cooling circuit (11-return) comprise a mutual cooling unit ([0040-0041]) (implicit, circulation device should also have a cooling unit).  
Regarding Claim 5. SATO teaches a charging system according to claim 1, wherein the cooling fluids of 25said first cooling circuit (11-forward) and said second cooling circuit (11- return) are cooled in a mutual cooling unit ([0040-0041])(implicit, circulation device should also have a cooling unit).  
Regarding Claim 6. SATO teaches a charging system according to claim 1, wherein said at least one earth conductor (12- two of the power conductors can be used as earth conductors) surrounds said at least one auxiliary tube (11) (Fig. 1).  
Regarding Claim 7. SATO teaches a charging system according to claim 1, wherein each power 30conductor (10) is surrounded by a sheath (4). SATO discloses the claimed invention except for sheath being surrounded by an earth conductor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sheath being surrounded by an earth conductor in order to reduce crosstalk, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 8. SATO teaches a charging system according to claim 1, wherein said least two separate power conductors (10) are surrounded by a common sheath (4),  
SATO discloses the claimed invention except for said common sheath being surrounded by an earth conductor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the common sheath being surrounded by an earth conductor in order to reduce crosstalk, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 9. SATO teaches a charging system according to claim 1, wherein the cross sectional area of each power conductor is equal to or greater than the cross sectional area of each earth conductor (Fig. 1- 10- two of the power conductor are earth conductor so they should have have the same cross sectional area).  
Regarding Claim 10.SATO discloses the claimed invention and a tape wrapping (22) except for a tape wrapping is 5positioned between said tube for conveying of a cooling fluid and said power conductor.    It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a tape wrapping being positioned between tube (11) and power conductor (12) in order to stabilize the tube and the outer diameter of the cable and to prevent structural damage to the conductors from the cool tubes by acting as a barrier, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 11. SATO teaches a charging system according to claim 1, wherein a signal conductor (21, 31) is arranged inside of said cable in order to provide transmission of information along said cable ([0025-0026]).  
Regarding Claim  1012. SATO teaches a charging system according to claim 1, wherein said one or more auxiliary tubes (11) for conveying of a cooling fluid are provided at interstices between the at least two separate power conductors (12a, 12b).  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO in view of CAO (CN109036694).
Regarding Claim 13. SATO teaches a charging system according to claim 1, but does not teach the diameter of the charging cable assembly is 45 mm or less.
CAO teaches the diameter of the charging cable assembly is 45 mm or less ([0034]) (translated–[0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the charging cable as disclosed by SATO with the diameter as disclosed by CAO  in order to ensure that the cooling cable works normally within a reasonable temperature range by having the cooling liquid effectively reduces the heat in the cable (CAO, [0036])  (translated- [0041]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        /BINH B TRAN/Primary Examiner, Art Unit 2848